Citation Nr: 1516626	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-16 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether a substantive appeal (VA Form 9 or equivalent) was timely filed.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1990.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) concluding he had not filed a timely substantive appeal (i.e., a VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal to the Board of a September 2008 denial of: his petition to reopen his previously denied claims of service connection for hearing loss, diabetes mellitus, chronic knee disability, cervical spine disability and a left shoulder condition; new claims of service connection for hypertension, myopia, carpal tunnel syndrome, sleep apnea, pulmonary heart disease, lung condition, erectile dysfunction, bilateral hip condition, bilateral leg condition, bilateral ankle disability, posttraumatic stress disorder, and migraine headaches; and entitlement to special monthly compensation based on loss of use.  This appeal therefore concerns this preliminary issue of whether he filed a timely appeal of that prior RO decision.  38 C.F.R. § 19.34 (2014).

In October 2014, the Veteran revoked power of attorney in favor of Disabled American Veterans.  He elected to represent himself in the matter on appeal.


FINDINGS OF FACT

1.  On September 25, 2008, the Veteran received notice of the denial of: his petition to reopen his previously denied claims of service connection for hearing loss, diabetes mellitus, chronic knee disability, cervical spine disability and a left shoulder condition; new claims of service connection for hypertension, myopia, carpal tunnel syndrome, sleep apnea, pulmonary heart disease, lung condition, erectile dysfunction, bilateral hip condition, bilateral leg condition, bilateral ankle disability, posttraumatic stress disorder, and migraine headaches; and entitlement to special monthly compensation based on loss of use.  	.  

2.  In response, the Veteran filed a timely notice of disagreement (NOD) and was issued a statement of the case (SOC) on September 1, 2010.  He was advised he had 60 days to file his substantive appeal (VA Form 9 or equivalent) to complete the steps necessary to perfect his appeal to the Board. 

3.  The SOC was sent to the wrong address.  On August 19, 2011, the Veteran contacted the RO by phone and indicated he did not receive notification letter for the status of his appeal.  A letter was reissued to the Veteran.

4.  On August 30, 2011, the Veteran requested a copy of the entire claims file.

5.  The Veteran was sent a copy of the entire claims file on October 27, 2011.  

6.  His substantive appeal (VA Form 9) was received on January 27, 2012, more than 60 days after the date of actual receipt of the SOC, and more than one year after the notification of the September 2008 rating decision he had intended to appeal.
 

CONCLUSION OF LAW

The January 27, 2012, substantive appeal (VA Form 9) was not timely filed.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306 (2014); Clark v. Principi, 15 Vet. App. 61, 64 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Here, since the Veteran's timeliness claim is being denied as a matter of law, the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  Smith v. Gober, 
14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).   See, too, VAOPGCPREC 5-2004 (June 23, 2004).



II. Legal Criteria

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101.  The decision as to the timeliness and adequacy of a substantive appeal will be made by the Board.  38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(c), (d).

Under VA regulations, an appeal consists of a timely filed written NOD and, after a SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information. Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

The substantive appeal must be filed within 60 days from the date that the RO mails the statement of the case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC, and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  An extension of the 60-day deadline to file the substantive appeal may be granted for good cause shown. A request for such an extension must be made in writing prior to the expiration of the time limit for filing the substantive appeal. 38 C.F.R. § 20.303. The RO may close an appeal without notice to an appellant for failure to respond to an SOC within the period allowed.  38 C.F.R. § 19.32.



III. Timeliness of Substantive Appeal

On September 25, 2008, the Veteran was issued notice of the denial of: his petition to reopen his previously denied claims of service connection for hearing loss, diabetes mellitus, chronic knee disability, cervical spine disability and a left shoulder condition; new claims of service connection for hypertension, myopia, carpal tunnel syndrome, sleep apnea, pulmonary heart disease, lung condition, erectile dysfunction, bilateral hip condition, bilateral leg condition, bilateral ankle disability, posttraumatic stress disorder, and migraine headaches; and entitlement to special monthly compensation based on loss of use.  	.  

In response, the Veteran filed a timely NOD and on September 1, 2010, an SOC was issued.  The cover letter accompanying the SOC advised him that his substantive appeal needed to be filed with that office within 60 days of the date of that letter, or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action he had appealed and that the case would be closed if he did not respond within that time period.  

The record does not show that a VA Form 9 or equivalent statement was received in that time period.  However, the SOC was clearly sent to the wrong address.  The "xxx9 address" was an old address.  The claims file even contains multiple returned envelopes indicating that the "xxx9 address" was not deliverable as addressed.  The Veteran had notified the RO of the "xx4" address" in September 2006 when he filed his claim for migraine headaches.  The September 2008 rating decision had been sent to the "xx4 address."  

On August 19, 2011, the Veteran contacted the RO by phone and indicated he had not received a notification letter for the status of his appeal.  The report of contact indicates a letter was reissued to the Veteran.  It is not clear, what letter was reissued but presumably it was a copy of the SOC.  Even if a copy of the SOC was not sent then, on August 30, 2011, the Veteran requested a copy of the entire claims file.  

The Veteran was sent a copy of the entire claims file on October 27, 2011.  His substantive appeal (VA Form 9) was received on January 27, 2012, more than 60 days after the date of actual receipt of the SOC (October 27, 2011), and more than one year after the notification of the September 2008 rating decision he had intended to appeal.

In Clark v. Principi, 15 Vet. App. 61, 64, (2001), the United States Court of Appeal for Veterans Claims (Court) held that, where a mailing defect by VA prevents a statute of limitations from running, the filing time limits begin running from the date of actual receipt.  

The Veteran was notified in February 2012 that his appeal was closed because he did not file a timely VA Form 9.  He was notified that the law required that his substantive appeal be received within one year of notification of the decision with which he disagreed or within 60 days after the issuance of a SOC, whichever was later.  The RO notified the Veteran that he had until November 1, 2010, to file his VA Form 9.  

However, as indicated above, as the September 1, 2010, SOC was sent to the wrong address of record, he had 60 days from the date of actual receipt of the SOC.  In this case, on October 27, 2011, the Veteran was sent a copy of the entire claims file, which included a copy of the SOC.  The filing time limits began running and thus, he had until December 27, 2011, in order to file his substantive appeal.  

While the time period for filing a substantive appeal after receipt of an SOC, does not operate as a jurisdictional bar precluding the Board's consideration of an appeal when the substantive appeal is untimely, it is clear from the record that the Veteran was aware of the time limits for filing his substantive appeal.  It is also clear that he was in receipt of the SOC and the cover letter reiterating the filing deadlines.  Notably, in disputing the timeliness of his appeal, the Veteran acknowledged that he received a copy of the SOC in the "last few months of 2011" as a result of a FOIA request.  See NOD received in February 2012.  Yet he still waited three months to file his substantive appeal (it was dated January 25, 2012).

As the substantive appeal was received on January 27, 2012, it was untimely.  The preponderance of the evidence is against this claim; there is no reasonable doubt to 
be resolved in his favor; and his appeal concerning this timeliness issue must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER


The Veteran's claim of timeliness of his substantive appeal is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


